DETAILED ACTION
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on February 9, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) the objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejection
which are hereby withdrawn by the Examiner.  
	
Applicants’ arguments regarding the amended portion of independent Claim 1 that includes the first and second key couplers and the features associated therewith (last four lines of Claim 1) have been fully considered and are persuasive (pp. 6 and 7 of Applicants’ reply).  Thus, the former 35 U.S.C. 103 rejection of Claim 1 based on CHOI (US2016/0043759) and OH (US2017/0067466) has been withdrawn. 
	This application is now in condition for allowance.


Allowable Subject Matter
Claims 1, 3-10, and 21-24 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a first key (154, Fig. 4) that has a first fixing groove (157, Fig. 3) receiving the first fixing boss (151a) and that is configured to couple to the main frame (230), the first key (154) comprising a first thrust surface (TF1) stepped toward the first side of the ring body (152), and 
				second key (156, Fig. 4) that has a second fixing groove (159) receiving the second fixing boss (153a) and that is configured to couple to the orbiting scroll (240, Fig. 1), the second key comprising a second thrust surface (TF2) stepped toward the second side of the ring body (152), and wherein the ring body (152) further comprises: 
				a first key coupler (151b, Fig. 4) that is recessed from the first side (upper side of 132 in Fig. 4) of the ring body (132)  in an axial direction of the rotary shaft (226) and that is coupled to the first key (154), and First Named Inventor : Sang Baek PARKAttorney Docket No.: 44118-0060001 / Serial No. : 16/409,138LEP190059US; 19ACL057US01 Filed : May 10, 2019 Page: 3 of 8 
				a second key coupler (153b, Fig. 4) that is recessed from the second side of the ring body (152) in the axial direction and that is coupled to the second key (156)” is not shown or rendered over the prior art of record.  Claims 2-10 and 21-24 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US8241022 and US2017/0234313 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Thursday April 15, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746